     Case 3:19-cv-01662-BEN-JLB Document 21-3 Filed 09/11/20 PageID.192 Page 1 of 3




 1   ALAN ALEXANDER BECK                        STEPHEN D. STAMBOULIEH
     LAW OFFICE OF ALAN BECK                    STAMBOULIEH LAW, PLLC
 2                                              P.O. BOX 4008
     2692 HARCOURT DRIVE
 3   SAN DIEGO, CA 92123                        MADISON, MS 39130
     (619) 905-9105                             (601) 852-3440
 4
                                                STEPHEN@SDSLAW.US
     STATE BAR NO. 276646
 5
     ALAN.ALEXANDER.BECK@GMAIL.COM              MS BAR NO. 102784
 6   ATTORNEYS FOR PLAINTIFFS                   *ADMITTED PRO HAC VICE
 7
     RUSSELL FOUTS AND
     TAN MIGUEL TOLENTINO
 8

 9
                         IN THE UNITED STATES DISTRICT COURT
10
                      FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11

12

13

14    RUSSELL FOUTS and TAN                     19-cv-01662-BEN-JLB
      MIGUEL TOLENTINO,
15
                                  Plaintiffs,
16                                              CERTIFICATE OF SERVICE
                 v.
17                                              Judge:        Hon. Roger T. Benitez
                                                Courtroom: 5A
18    XAVIER BECERRA, in his official           Hearing Date: October 19, 2020
19
      capacity as the Attorney General of       Hearing Time: 10:30 AM
      the State of California,
20
                                 Defendant.
21

22

23

24

25

26

27

28



                                 CERTIFICATE OF SERVICE
                                   (19-cv-01662-BEN-JLB)
     Case 3:19-cv-01662-BEN-JLB Document 21-3 Filed 09/11/20 PageID.193 Page 2 of 3




 1
                                  CERTIFICATE OF SERVICE
 2                            UNITED STATES DISTRICT COURT
 3
                           SOUTHERN DISTRICT OF CALIFORNIA
 4

 5

 6
      Case Name: Russell Fouts, et al. vs                 Case No. 19-cv-01662-BEN-JLB
                 Xavier Becerra_________                  ___________________________
 7

 8    I declare:
 9
      I am a licensed attorney in good standing in the State of California and licensed in this
10    Court. I am 18 years of age or older and not a party to this matter. I have caused service
      of the following documents, described as:
11

12       • Plaintiffs’ Notice of Motion and Motion for Summary Judgment
13
         • Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for
14
           Summary Judgment
15

16
         • Declaration of Stephen D. Stamboulieh in Support of Plaintiffs’ Motion for
           Summary Judgment; Exhibits A-G
17

18       • Declaration of Russell Fouts
19
         • Declaration of Tan Miguel Tolentino
20

21       • Plaintiffs’ Expert Rebuttal Report and Declaration of Leofuldo Tablanza II
22
         • Defendant’s Expert Report and Declaration of Brian Fichtner
23

24
         • Defendant’s Response to Plaintiffs’ First Set of Interrogatories, No. 6.
25
         • Plaintiff Fouts’ Responses to Defendant’s First Set of Interrogatories
26

27
         • Plaintiff Tolentino’s Responses to Defendant’s First Set of Interrogatories

28



                                    CERTIFICATE OF SERVICE
                                      (19-cv-01662-BEN-JLB)
     Case 3:19-cv-01662-BEN-JLB Document 21-3 Filed 09/11/20 PageID.194 Page 3 of 3




 1
      On the following parties by electronically filing the foregoing on September 11, 2020,
      with the Clerk of the District Court using its ECF System, which electronically notifies
 2    them:
 3
            John D. Echeverria
 4
            Deputy Attorney General
 5          300 South Spring Street, Suite 1702
 6
            Los Angeles, CA 90013
            John.Echeverria@doj.ca.gov
 7          Attorney for Defendant
 8
      I declare under penalty of perjury under the laws of the State of California the foregoing
 9
      is true and correct and that this declaration was executed on September 11, 2020 in San
10    Diego, California.
11

12
                                             /s/ Alan Alexander Beck
13
                                             Alan Alexander Beck
14                                           Alan.Alexander.Beck@gmail.com
15
                                             Attorney for Plaintiffs

16

17

18

19

20

21

22

23

24

25

26

27

28



                                    CERTIFICATE OF SERVICE
                                      (19-cv-01662-BEN-JLB)
